DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, in line 3, it is unclear as to what is meant by “taken as a standard unit of volume.” For example is the standard unit of volume the liquid flowing through the calibrated section of the prover, or the comparison of the liquid quantity data?
The claim recites that the measurements are made “during the time while a ball piston of the prover is passing the calibrated section” in line 3-4. It is unclear what is meant by this limitation and will be assumed to mean that the measurements are based on the time it takes the ball to pass through the entire calibrated second since that would be a predefined distance. As worded, the claim could be interpreted as the ball merely passing a small portion of the calibrated section.
In line 5 is it unclear what is meant by the “direct” direction is. It appears to be the opposite of the “reverse” direction claimed, however it seems that the definition would change based on which direction the ball is moving.
IN line 7 it is unclear what is meant by the detectors “are fixing the moments.” For the purposes of examination it appears as though the limitation should be interpreted as recording when the ball passes the detectors or similar and will be examined as such.
Line 8 of the claim recites the limitation of “each movement” of the ball piston however is unclear what defines a “movement” since the ball seemingly moves throughout the prover which would be numerous movements. If the claim is referring to the entirety of the first movement in one direction and the second movement in the opposite direction, it should be rewritten to more clearly indicate that limitation.

Lines 11-12 recite the limitation of “and been used as an acceleration section” which is unclear. Additionally, if a section has not previously been used for an acceleration (i.e. on the first pass of the ball piston), it would not meet this limitation.
Lines 12-13 of the claim recite the limitation of “opposite movement,” however it is unclear as to what the “opposite” refers to since no previous movement has been disclosed. It is assumed to mean opposite to the previous direction of movement of the ball piston.
Regarding claim 2, line 3 of the claim refers to “the end areas” however it is unclear as to what it is the end of. The limitation could refer to the end areas of the measuring pipe, the chambers or the calibrated section since no end areas were previously defined.
Line 4 recites the limitation of “at least two acceleration sections preceding the calibrated sections in the direction of movement of a verification liquid and the ball piston” (emphasis added). It is unclear as to how both acceleration sections could precede the calibrated sections since in a first direction of flow one of the acceleration sections of the prover would be after the calibrated section, and in the opposite flow direction, the other would be after. 
In line 5, the claim recites the limitation of “the section of the measuring pipe” which is unclear since multiple sections have previously been disclosed. Additionally, the claim recites that the section is “located last along the direction of movement of the 
In line 6 it is unclear what is meant by the term “allow use” and what exactly is allowing this usage.
Line 7 refers to “this section” twice which is unclear since multiple sections have been disclosed.
Lines 8 and 9 recite the limitation of “the end cross section of the section closed to the chamber used for the ball piston receiving and launching.” It is unclear what this refers to since there has been no previous indication as to what the “section closed to the chamber used for the ball piston receiving and launching” is. The act of closing a section has not previously been disclosed.
Regarding claim 3, in lines 1-2 it is unclear as to how a calibrated volume can be formed in a direction of flow since flow alone is only a direction.
In lines 2-3, it is unclear what is meant by the volumes being “primary V1, and additional for it V3.” It appears as though V3 is the volume serving as an acceleration section and will be examined as such. The same applies to volumes “primary V2 and additional for it V4.”
Line 5 recites the limitation that the volumes “are formed” which appears to be a step of forming an element or feature however claim 3 is an apparatus claim.
Line 5 recites the limitation of “the boundary areas of the measuring pipe” which lacks antecedent basis since such an area has not previously been disclosed.

Line 7 states that the detectors are “connected in such a way that each of them has the ability to issue a signal” however it unclear as to what the detectors are connected to. For example, they could be connected to one another, to the pipe or to the information processing system later disclosed.
Line 8 refers to “the information processing system” which lacks antecedent basis since no such system has been previously disclosed.
Regarding claim 4, the claim recites the limitation of “the prover measuring pipe” which lacks antecedent basis as only a measuring pipe and a prover have been disclosed and it is unclear if this refers to the earlier measuring pipe or a different limitation.
In lines 2-3, the limitation of “each of which is alternately been used as an acceleration section and as an calibrated section” is unclear since there is no requirement the section must have been previously used. The claim is worded in a confusing manner and should be rewritten.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama US patent application publication 2007/0119227 (hereinafter referred to as Moriyama).
Regarding claim 1, Moriyama discloses a method for calibration of a flowmeter using a bidirectional prover 10 based on comparing liquid quantity data measured by the flowmeter and a quantity of liquid flowing through a calibrated section of the prover (paragraph 0004), which is taken as a standard unit of volume (Q), during the time while a ball piston of the prover is passing the calibrated section, comprising multiple movements of the ball piston in direct and reverse directions with a flow of a verification liquid through a measuring pipe of the prover (the device of Moriyama is bidirectional), sequentially connected to a measuring line, in which the flowmeter is installed (fig. 2 and 3), and wherein detectors 14a, 14b are fixing the moments of the calibrated section start and end crossing by the ball piston during its each movement; 
wherein a starting section of the ball piston movement in each of the directions is an acceleration section 16a, 16b that is required for movement of the ball piston to reach a speed of a free flow at a given verification liquid flowrate, 
said method is characterized in that a section of the prover, located last along the present direction of the ball piston movement and been used as an acceleration section, serves also as an addition for the calibrated section during opposite movement (for example in fig. 3, the last section of the prover 16a located along the present direction .

Allowable Subject Matter
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited teaches similar devices including a ball piston for calibration of flowmeters using calibrated sections but generally lacks the claimed acceleration section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK A SHABMAN/           Examiner, Art Unit 2861